UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-2200


AMANDO JURADO,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 10, 2010                   Decided:   June 29, 2010


Before WILKINSON, MOTZ, and DAVIS, Circuit Judges.


Petition for review granted; vacated and remanded by unpublished
per curiam opinion.


Ivan Yacub, YACUB LAW OFFICES, LLC, for Petitioner. Tony West,
Assistant Attorney General, Michelle Gorden Latour, Assistant
Director, Jessica E. Sherman, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Amando Jurado, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)      dismissing    his      appeal   from    the     Immigration

Judge’s decision, which found Jurado ineligible for special rule

cancellation of removal under § 203 of the Nicaraguan Adjustment

and Central American Relief Act (“NACARA”), * because he had been

convicted       of   a     “crime    of   violence”       that     qualified    as   an

aggravated felony, and ordered him removed to El Salvador.

               Before this court, Jurado contends the Board erred in

concluding that his 1999 conviction under Va. Code Ann. § 18.2-

57.2       (2009),   for    the     assault       and   battery    of   a   family   or

household member, qualified as a “crime of violence.”                            See 8

U.S.C. § 1101(a)(43)(F) (2006); 18 U.S.C. § 16(a) (2006).                            In

light of our recent opinion in United States v. White, __ F.3d

__, 2010 WL 2169487 (4th Cir. June 1, 2010), we agree.

               Accordingly, we grant the petition for review, vacate

the Board’s order, and remand this case to the Board for further

consideration in light of White.                  We dispense with oral argument

because the facts and legal contentions are adequately presented




       *
       Pub. L. No. 105-100, 111 Stat. 2160, 2193-2201 (1997),
amended by Pub. L. No. 105-139, 111 Stat. 2644, 2644-45 (1997)
(codified as amended in scattered sections of 8 U.S.C.).



                                              2
in the materials before the court and argument would not aid the

decisional process.

                                    PETITION FOR REVIEW GRANTED;
                                            VACATED AND REMANDED




                               3